Citation Nr: 1133272	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-08 209A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida




THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at Affordable Dentures on October 19, 2009 and October 23, 2009.  




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which denied the benefit sought on appeal.  

The Board notes that the Veteran has perfected four issues; the issue reflected above as well as the issues of entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) prior to November 9, 1998; entitlement to a disability rating in excess of 50 percent for service-connected PTSD on or after November 9, 1998; and entitlement to a total rating based on individual unemployability (TDIU).  Those issues will be the subject of a separate rating decision that will be issued simultaneously with the matter reflected above.  See BVA Handbook, Directive 8430, Paragraph 14, c, 1.


FINDINGS OF FACT

1.  The Veteran received private medical treatment on October 19, 2009 and on October 23, 2009.  VA had not contracted with the private health care provider, and prior authorization was not obtained from VA.

2.  The Veteran did not receive care and services on October 19, 2009 or October 23, 2009 in a medical emergency of such nature that delay would have been hazardous to life or health.






CONCLUSION OF LAW

The criteria for payment or reimbursement for accrued benefits purposes for unauthorized medical expenses incurred at Affordable Dentures on October 19, 2009 and October 23, 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

However, the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, and the law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such a claim.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In March 2010, the Veteran was provided with a letter that informed him of the Mental Health Improvements Act of 2008 to include the definition of emergency care.  The Board notes that the relevant and probative evidence consists of evidence regarding the Veteran's entitlement to reimbursement or payment of the cost of private medical care.  Such evidence has been associated with the claims file.  In particular, the evidence includes the Veteran's private medical records as well as information pertaining to whether he has service-connected disabilities and whether his treatment was of an emergent nature.  Moreover, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.

Based on the foregoing, the Board finds that all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Simply put, the record is complete regarding the claim for reimbursement or payment of the cost of private medical care and that matter is ready for appellate review.

In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.


LAW AND ANALYSIS

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.

Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service- connected disability;(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services may be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  The law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to reimbursement for unauthorized medical expenses incurred at Affordable Dentures on October 19, 2009 and October 23, 2009.  Specifically, the record indicates that the Veteran had x-rays and evaluations done on October 19, 2009 and had alveoloplasties and extractions done on October 23, 2009.  

At the outset, the Board notes that the Veteran has not alleged that VA contracted with Affordable Dentures, and there is no indication that VA authorization was obtained prior to, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  See 38 C.F.R. § 17.54.  On the contrary, the record reflects that the Veteran called VA on September 24, 2009, and reported that he had upper tooth/gum abscess.  The nurse suggested that the Veteran contact dental to check eligibility.  There is no indication that the Veteran was eligible for dental treatment.  In fact, it appears that VA first received a mailed request from the Veteran for reimbursement for dental work on November 2, 2009, after his dental services were performed.  November 2009 records reflected that the Veteran was not eligible for any dental classification and that his claim was denied.  Accordingly, the Board finds that prior authorization for the private medical treatment received on October 19, 2009 and October 23, 2009 was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.

The Board observes that the Veteran does not meet the criteria for reimbursement under either 38 C.F.R. § 17.120(b) or 38 C.F.R. § 17.1002(b) because the record does not indicate that the care and services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. §§ 1728(c), 1725(f)(1).  Accordingly, the claim cannot be granted under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.

As explained under 38 C.F.R. § 17.1002(b), a claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

The Veteran stated that he had to have his teeth pulled because he fell and broke two teeth at the gum line and had exposed nerves.  He asserted that he had to have his teeth pulled because of abscesses and risk of infection.  In essence, the Veteran contends that if he had not had his teeth pulled, he could have died from an infection.  

However, a review of the evidence of record shows that the Veteran did not receive treatment in an emergent situation.  In this regard, as previously stated, the Veteran called VA on September 24, 2009, and reported that he had upper tooth/gum abscess that appeared to have occurred around the wire from his partial plate.  He reported a pain level of 8 and stated that he had dental pain for three days.  The Veteran reported gingival swelling, erythema, and tenderness; and tooth pain triggered by chewing.  The Board finds it significant that the Veteran did not actually receive treatment until October 19, 2009; almost a month following his initial call to VA.  The Board also finds it significant that there is no mention in medical records that the Veteran fell and broke his teeth, that any nerve endings were exposed, that he had abscesses or infection, or that his dental treatment was of an emergent nature.  In this regard, an October 19, 2009 record from Affordable Dentures indicated that the Veteran had severely stained teeth with severe wear and stain.  It was noted that the Veteran was in discomfort on October 19, 2009 and had to stop taking aspirin which he had been prescribed prior to his extraction surgery on October 23, 2009.  There is no documentation that the Veteran had an infection or abscess or that he needed to receive immediate medical attention.  In fact, extractions were not performed until October 23, 2009, four days after his initial visit on October 19, 2009.  The Board finds the medical evidence highly probative and persuasive as it was recorded at the time the Veteran sought treatment and reflects the condition of his dental hygiene at the time he received treatment.  Thus, the Board concludes that the most persuasive evidence does not reflect that the Veteran received dental treatment on either October 19 or October 23 in a medical emergency.  

There is no need for further discussion of whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment or reimbursement.  The provisions in 38 C.F.R. §§ 17.120 and 17.1002 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Accordingly, entitlement to reimbursement for unauthorized medical expenses incurred at Affordable Dentures on October 19, 2009 and October 23, 2009, is denied.  




ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at Affordable Dentures on October 19, 2009 and October 23, 2009, is denied.  





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


